Citation Nr: 0842424	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-00 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a total abdominal 
hysterectomy claimed as the result of stress and anthrax 
inoculations in service.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from November 
1990 to June 1991 in the Army National Guard.  She also had 
additional periods of active duty training and inactive duty 
in the Army National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that she is afforded 
every possible consideration.  

The veteran seeks service connection for PTSD.  She claims 
that she has PTSD related to her exposure to SCUD missile 
attacks while she was in Saudi Arabia.  She indicated in her 
February 2004 stressor statement that the date of the event 
was "1991" and she noted the unit(s) involved.  No attempt 
was made to verify the veteran's stressor because the RO 
found that more specific information was necessary and since 
there was no diagnosis of PTSD.  

The claims file contains VA outpatient treatment records 
dated from November 2003 to August 2004, which do not reflect 
a diagnosis of PTSD.  However in an April 2006 statement, the 
veteran indicated that she was being treated in the PTSD 
program at the VAMC in Tuscaloosa, Alabama.  She indicated 
that she was diagnosed with PTSD in February 2006.  Her 
representative has requested that these records be obtained 
and that the veteran be examined by VA.  

The veteran seeks service connection for a total abdominal 
hysterectomy which she asserts is due to stress and anthrax 
shots she received in service.  The veteran's service 
treatment records consist of only a September 1981 enlistment 
examination report which shows no pertinent disability.  In a 
February 2004 statement, the veteran indicated that she 
underwent a physical after service discharge from active duty 
in Saudi Arabia at a VA facility in Birmingham, Alabama.  An 
attempt to obtain that record has not been undertaken.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  Dunn v. West, 11 Vet. App. 462, 466- 
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).   
Therefore, the Board finds that a reasonable effort should be 
made to obtain these records.  See 38 U.S.C.A. § 5103A(b).

The veteran's service medical records are incomplete.  As the 
case must be remanded for the foregoing reasons, additional 
efforts to obtain them should be undertaken.

Finally, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), it 
was held that VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim. As previously defined by the 
courts, those five elements are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Thus 
far, the veteran has yet to receive notice pursuant to 
Dingess. 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice letter that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the United 
States Court of Appeals for Veterans 
Claims in Dingess. 

2.  The veteran had active service in the 
U.S. Army Reserves from November 1990 to 
June 1991, with prior active and inactive 
service.  Contact the veteran's Army 
Reserve unit, the National Personnel 
Records Center, and/or any other 
indicated agency, and request complete 
copies of the veteran's service medical 
and service personnel records.

3.  Obtain and associate with the claims 
file a copy of the veteran's treatment 
records from the VA Medical Center in 
Birmingham, Alabama, dated from June 1991 
forward; and from the VA Medical Center 
in Tuscaloosa, Alabama, dated from August 
2004 forward.  

4.  If the newly obtained VA records 
document a diagnosis of PTSD, efforts 
should be undertaken to corroborate the 
veteran's alleged stressors of being 
subjected to SCUD fire, and if any 
stressor is verified, to schedule the 
veteran for a VA psychiatric examination 
to obtain an opinion as to whether she 
meets the criteria for PTSD contained in 
DSM-IV and whether PTSD can be related to 
a stressor or stressors established as 
having occurred during active service.   

5.  Finally, readjudicate the veteran's 
claims on appeal.  If any claim remains 
denied, provide the veteran and her 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

